Citation Nr: 0815541	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  02-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1957 to July 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2002, 
the veteran appeared at a hearing at the RO before the 
undersigned.  Then in August 2003, the Board remanded for 
further development.  

The veteran perfected an appeal for service connection for 
tinnitus.  Subsequently, in an October 2007 rating decision, 
the RO granted service connection for tinnitus.  As this 
represents a full grant of benefits sought, the issue is no 
longer on appeal. 


FINDINGS OF FACT

1.  Chronic gastrointestinal disability was not exhibited in 
service and ulcers were not manifested within the first post 
service year.  The preponderance of the evidence is against a 
finding that a gastrointestinal disorder is related to 
service. 

2.  Tinea pedis and tinea cruris and their residuals are 
related to service. 

3.  Glaucoma was not exhibited in service and a preponderance 
of the evidence is against a finding that glaucoma is 
otherwise related to service. 

4.  A hearing loss was not exhibited in service and a 
preponderance of the evidence is against a finding that 
hearing loss is otherwise related to service. 


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in or 
aggravated by active service and ulcers may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).   

2.  Chronic tinea pedis and cruris and their residuals were 
incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

3.  Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  

4.  Hearing loss was not incurred in or aggravated by active 
service and sensorineural hearing loss may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 4.85 (2007).  
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the veteran's claim 
for a skin disorder.  This is so because the Board is taking 
action favorable to the veteran on this issue and a decision 
at this point poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As for the remaining service connection claims, in 
correspondence dated in February 2002, May 2004, and December 
2005, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims. 
 

In light of the Board's denial of the appellant's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Several service medical records are in the claims folder but 
the majority of the records have not been found despite 
multiple attempts to obtain them.   The United States Court 
of Appeals for Veterans Claims (Court) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).

In the August 2003 remand, the Board instructed the RO to 
obtain multiple records on behalf of the veteran, including 
those from the Federal Aviation Administration (FAA).  
However despite multiple requests, no response was received 
from the FAA.  Additional efforts to obtain the veteran's FAA 
records would be futile, and as such, the Board finds that VA 
has fulfilled its duty to assist in obtaining such records.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Available service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated at least once (if not twice in 
some instances) in conjunction with each of his claims.  
Thus, the duties to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Ulcers may be presumed to have been incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Gastrointestinal Disorder

The veteran essentially contends that he has a 
gastrointestinal disorder, to include dysentery, 
cholelithiasis and ulcers, related to service.  He 
specifically asserts that he had diarrhea for a year during 
service.  

The record shows that the veteran was seen for gastritis in 
October 1976 and a January 1996 letter from V. Babikian, M.D. 
noted a history of ulcers in the late 1970's and early 
1980's.

On VA examination in February 2002, for which the claims 
folder was reviewed, a diagnosis of aerophagia was noted.  
The examiner noted the veteran's description of in-service 
symptoms and found that they were consistent with a diagnosis 
of some type of persistent diarrhea and his being in Puerto 
Rico.  The examiner found that it was as likely as not that 
he had a dysenteric episode during service.  He further noted 
it was less than likely that the veteran's current symptoms, 
aerophagia, or burping were residuals of his episode of 
dysentery in service.  

Based on the evidence, the Board finds that the veteran's 
service connection for a gastrointestinal disorder is not 
warranted.  While the veteran does have a current diagnosis 
of aerophagia, there is no indication that it is related to 
service or any incident thereof.  Although service medical 
records are not available in this matter, based on the 
veteran's description, the buddy statement submitted on his 
behalf, his sister's statement, and the February 2002 VA 
examiner finding that the veteran's description was 
consistent with a dysenteric episode, the Board finds that 
the weight of the evidence supports this.  However, the 
veteran does not have any current diagnosis of a disability 
as a result of his in-service dysenteric disorder.  There is 
no competent medical evidence which provides a nexus between 
current disorder and service.  In fact, the February 2002 VA 
examiner specifically found that his current diagnosis of 
aerophagia was not related to service dysentery.  The Board 
also points out that the veteran was noted to have gastritis 
and ulcers in the late 1970's; however, there is no 
indication that these were related to service and occurred 
many years after service discharge.  In view of the lengthy 
period without treatment, there is no evidence of continuity 
of symptomatology and this weighs against the claim.  
Accordingly, service connection is denied.    

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran, his sister, 
and fellow service member are competent to attest to their 
observations of the veteran's disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as lay people, they are not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a gastrointestinal disorder related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Skin Disorder

The veteran contends that he has a skin disorder, to include 
tinea pedis, tinea cruris,   and psoriasis related to 
service. 

The veteran has a current disability as the record shows 
multiple findings of fungal/skin infections.  On VA 
examination in June 2004 for which the examiner reviewed the 
claims folder, he noted diagnoses of chronic mild recurrent 
tinea pedis and psoriasis.  He specifically noted that there 
were no clinical signs of chronic intermittent tinea cruris 
but there was permanent discoloration in the left groin 
region with no active acute infections noted on examination.  
The June 2004 VA examiner found that it was as likely as not 
that the veteran's chronic recurrent tinea was due to service 
and that his obesity was contributing to the recurrence of 
the disorder.  Also, the examiner found that psoriasis was 
not at least as likely as not related to service as that is 
an idiopathic, often autoimmune-mediated disorder that is not 
related to exposure to infectious organisms, chemical, etc.  
Subsequently, on VA examination in April 2007, no active skin 
lesions were found.  The examiner suggested reexamination 
during the summer months.   The examiner concluded that based 
on a November 1997 letter from M.E. Buchsbaum, M.D. noting 
treatment for tinea cruris in the groin area, that it was as 
likely as not that the veteran's tinea cruris occurred while 
in the military.

After a review of the evidence of record, there is no basis 
for finding that psoriasis had its onset in service or that 
it is otherwise related to service.  Psoriasis was not 
exhibited in service or for many years after service and the 
competent evidence of record concludes that it is not likely 
to be related to active duty.  However, the weight of the 
competent medical evidence shows that tinea pedis and cruris 
and their residuals are related to service.  There is no 
medical opinion evidence of record that weighs against the VA 
medical opinions cited above.  Resolving all reasonable doubt 
in the veteran's favor, the Board finds that his skin 
disorder was incurred in service.  



Glaucoma

The veteran essentially contends that he has glaucoma related 
to service.  He testified at his August 2002 hearing that he 
believed his in-service exposure to radar screens lead to his 
current disability. 

The veteran currently has a diagnosis of glaucoma as 
demonstrated by multiple treatment records and VA examination 
reports dated in June 2004 and April 2007.  The June 2004 VA 
examination report which was completed in conjunction with 
review of the claims folder noted the veteran's family 
history of open-angle glaucoma (earlier in the report, it was 
noted that the veteran's sister had been treated for glaucoma 
with drops).  The examiner concluded that it was not at least 
as likely as not that the veteran's glaucoma was related to 
his military service. 
A different examiner conducted the subsequent April 2007 
examination which was also done in conjunction with review of 
the claims folder.  He opined that it was less likely that 
the veteran's glaucoma was related to active service. The 
examiner found that it was more likely secondary to 
anatomical/genetic predisposition to glaucoma.  He detailed 
the veteran's optic nerve history, finding that the veteran 
had no had glaucomatous damage to his optic nerve over the 
past 20 years.  In pointing out the veteran's history of 
trauma secondary to a skiing accident, the examiner ruled out 
the trauma as the cause of the veteran's glaucoma.  The 
examiner explained that this was because on examination, 
there was no angle recession in either eye which would have 
led to glaucoma. 

Based on the evidence, service connection is not warranted 
for glaucoma.  While the veteran has a current diagnosis of 
glaucoma, there is no competent medical evidence that it is 
related to service.  The first indication in the claims 
folder of a disability was not until 1987, which is 26 years 
after service discharge.  The lengthy period without 
treatment and lack of documented evidence of continuity of 
symptomatology weighs against the claim.  Furthermore, there 
is no opinion which provides a nexus between current 
disability and service.  Both the June 2004 and April 2007 VA 
examiners found that the veteran's glaucoma was not related 
to service.  Indeed, the evidence shows that the veteran has 
a family history of the disability.  In any case, service 
connection is not warranted. 

The Board finds the veteran is competent to attest to his 
observations of his disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has glaucoma related to service) because he does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Hearing Loss

The veteran essentially contends that he has hearing loss as 
a result of service. 

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

The veteran currently has hearing loss as the following pure 
tone thresholds, in decibels, were recently noted in the 
April 2007 VA examination report:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
25
40
LEFT
15
20
35
40
55

The examiner found mild, sloping to moderately severe 
sensorineural hearing loss from 4000 Hz through 8000 Hz in 
the right ear and mild, sloping to moderately severe 
sensorineural hearing loss from 2000 Hz through 8000 Hz in 
the right ear.  Speech discrimination was 96 percent 
bilaterally.

Several reports have addressed the etiology of the veteran's 
hearing loss.  A June 2004 VA examination report, completed 
in conjunction with review of the claims folder, noted that 
it was not at least as likely as not that the veteran's 
hearing loss was related to service.  Referencing an April 
1995 private audiology report in the claims folder showing 
normal hearing sensitivity through 4000 Hz and only mild to 
moderate hearing loss from 6000 Hz through 8000 Hz in the 
right ear and hearing sensitivity within normal limits 
through 2000 Hz and mild hearing loss beginning at 3000 Hz in 
the left ear, the examiner stated that that was well after 
the veteran's in-service noise exposure.  She also pointed 
out that a January 1996 report from C.B. MacDonald, M.D. 
noted hearing loss was due to presbycusis.  The examiner 
observed that the veteran's hearing had worsened since 1996 
which could most likely be due to presbycusis rather than 
service noise exposure.  The examiner stated that despite the 
veteran's exposure to noise in service, due to the relatively 
slight hearing loss in 1995 and the length of time since 
discharge from service in 1961, it was unlikely that the 
slight level of hearing loss would be due to noise exposure 
from 1957 to 1961.  She also noted that the veteran had 
significant noise exposure working as a civilian air traffic 
controller for 18 years, doing carpentry for two years, and 
having recreational noise exposure.  To further support the 
opinion, the examiner pointed out that Dr. McDonald's record 
noted that the veteran was diagnosed with an inner ear 
infection in 1976.  

Then, in April 2007, the same VA examiner reviewed conducted 
another examination for which the claims folder was again 
reviewed.  The examiner stated that as no new information was 
provided, the June 2004 opinion remained the same (i.e. that 
it was less likely than not that the veteran's hearing loss 
was related to service).  

Based on the evidence, service connection for hearing loss is 
not warranted.  While the veteran currently has hearing loss, 
there is no competent medical evidence that it is related to 
service.  Service personnel records show that the veteran was 
an Air Traffic Controller which would have exposed him to 
noise as he testified at his August 2002 hearing; however, 
the record shows that the veteran had noise exposure post-
service as well (e.g. civilian work and hunting).  In any 
case, the first indication of hearing loss in the record is 
in 1995, which is 34 years after service discharge.  In view 
of the lengthy period without treatment, there is no evidence 
of continuity of symptomatology and this weighs against the 
claim.   Additionally, there is no opinion providing a nexus 
between current disability and service.  In fact, the June 
2004 VA examination report specifically found that hearing 
loss was not related to service.  The April 2007 VA 
examination report concurred with the earlier findings.  
Therefore, service connection is denied.  

The Board finds the veteran is competent to attest to his 
observations of his disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has hearing loss related to service) because he 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for a gastrointestinal disorder is denied. 

Service connection for a skin disorder is granted.

Service connection for glaucoma is denied.

Service connection for hearing loss is denied. 



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


